Case 1:18-cr-00693-RMB Document 81 Filed 05/09/19 Page 1 of 1

Hogan

Hogan Lovells US LLP
390 Madison Avenue
New York, NY 10017
T +1212 918 3000
F +1212 918 3100
www.hoganlovells.com
May 9, 2019
BY ECF

Honorable Richard M. Berman
United States District Judge
Southern District of New York
United States Courthouse

500 Peal Street

New York, NY 10007-1312

Re: United States of America v. Richard Gaffey, et al., 18 cr. 693 (RMB)

Dear Judge Berman:

We represent Richard Gaffey in the above-referenced matter. Mr. Gaffey respectfully submits
this letter, with the consent of the government, to request an extension of time to file his reply to
the Government’s Memorandum of Law in Opposition to Defendant’s Motion for a Bill of
Particulars (Dkt. No. 73) (May 2, 2019), which is presently due on May 9, 2019. Mr. Gaffey
requests an extension until May 14, 2019, to reply. This is Mr. Gaffey’s first request for such
relief.

Mr. Gaffey requests this brief extension to file his reply in light of newly disclosed information
provided in the government’s opposition and a recent document production made by the
government on May 8, 2019, that may narrow the issues to be decided by the Court.

A proposed endorsement is set forth below.

On consent of the Government, Defendant Gaffey’s request for an extension to submit a reply to
the Government’s Memorandum of Law in Opposition to Defendants’ Motion for a Bill of
Particulars (Dkt. No. 73) by May 14, 2019, is hereby GRANTED.

Respectfully submitted,

{Ut flee —

Robert B. Buehler
Tel: 212 918 3261
robert.buehler@hoganlovells.com

Hogan Lovells US LLP is a limited liability partnership registered wm the District of Columbia, “Hogan Lovells” is an international legal practice that includes Hogan Lovells US
LLP and Hogar Lovells Intemational LLP, with offices in: Alicante Amsterdam Baltimore Geijing Brussels Caracas Colorado Springs Denver Dubai Cusseldorf
Frankfurt Hamburg Hanoi Ho Chi Minh City HongKong Houston Johannesburg London Los Angeles Luxembourg Madnd Mexico Ciy Miami Milan Monterrey
Moscow Munich New York Northern Veginia Paris Perth Philadelphia Riode Janeiro Rome San Francisco Sao Paulo Shanghai Silicon Valley Singapore
Sydney Tokyo Wlaanbaslar Warsaw Washington DC Associated offices: Budapest Jakarta Jeddah Riyadh Zagreb For more information see www. hoganlovells.com
